DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Allowable Subject Matter
Claims 11-12 and 21-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11, 29, and 40 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: storing a first bandwidth allocation received from the first device data, and a second bandwidth allocation received from the first device at a later time, at least the second bandwidth allocation received with fast signaling data indicating if the second bandwidth allocation is different from the first bandwidth allocation, the fast signaling data being processable independently from the second bandwidth allocation; wherein the processor and bandwidth module cooperate to, in response to receipt of the second bandwidth allocation, determine if a change in bandwidth allocation has occurred between the first bandwidth allocation and the second bandwidth allocation based at least in part on the fast signaling data; when the change has not occurred, instruct the second device to utilize the previously processed first bandwidth allocation; when the change has occurred, process the second bandwidth allocation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,356,110 to Udani et al. discloses adaptive bandwidth resource management for media streams. A resource manager permits a first user to use a first bandwidth of a shared pool of bandwidth for receiving a first media stream, where the shared pool of bandwidth comprises a maximum amount of available bandwidth. The resource manager receives a request from a second user to use a second bandwidth of the shared pool of bandwidth for receiving a second media stream, and determines whether it is permissible to decrease the quality of the first media stream or the second media stream to reduce the first bandwidth or the second bandwidth such that the second bandwidth combined with the first bandwidth does not exceed the maximum amount of available bandwidth of the pool of bandwidth, where determining whether it is permissible to decrease the quality of the first media stream or the second media stream includes one of: signaling the first user to determine if the first user approves decreasing the quality of the first media stream, or signaling the second user to determine if the second user approves decreasing the quality of the second media stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464